DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/11/2022 has been entered.

 Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-7, 14-16, 19-20 and 23 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Goodwin (US Patent Publication No. 2010/0016162 A1) and Gottardi et al. (Plant Psychology and Biochemistry, 2012) as evidenced by Hydroponics Space (2021) and Britannica (Water Glass, Chemical Compound, 2015), regarding claim 5.

In regard to claim 1, Goodwin is directed to a method comprising supplying silicon in the form of sodium silicate or potassium silicate [Paragraph 0032] to soil (e.g. applied to the foliar surface, but the applied composition can run down to other areas and be absorbed there (e.g. runoff) where an applied solution is shed from foliar surfaces and reaches the soil or other growing medium of the plant) [Paragraph 0108], wherein the plant is a silicon-accumulating plant such as rice, wheat, oats, sugar cane, barley, and maize [Paragraph 0105-106], wherein iron is an optional component of the composition (e.g. embodiments without supplying “optional” iron to the plant or soil are disclosed) [Paragraph 0069].

	The Goodwin reference does not explicitly disclose stimulating iron absorption in a plant not in an iron-deficient condition, whereby absorption of iron present in the soil by both aerial parts and roots of the plant is stimulated.

Gottardi et al. demonstrate the ability of Si to modulate the root activity of Fe uptake [Abstract, Paragraph 2]. In the study corn salad seeds are grown in a nutrient-rich solution that includes iron [Pg. 20; Methods] and compared to a control solution which does not have silicon, thus the plant is not deficient in iron; further the amount of iron present in the control, about 0.8 µmol/g or equivalently 4.6 ppm (Figure 5A) indicates a marginal level of iron in corn. Moreover, although the study of Gottardi et al focuses on the effect of Si in soil-less culture with a floating system [Page 15, Column 2, last Paragraph] (e.g. hydroponics) nutrient solutions for hydroponic systems are capable of use in soil growth mediums as evidenced by Hydroponics Space [Page 1, Paragraph 2]. Therefore, although Goodwin does not explicitly recite stimulating iron absorption, Gottardi demonstrates the ability of a silicon supply to increase iron absorption in the roots of the plant and thereby foliage as a result of inherent plant transportation of nutrients from the roots to the leaves (e.g. aerial parts). Alternatively, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to stimulate iron absorption in Goodwin’s growing method because it is well known that plant growth is influenced by availability of one or more micronutrients such as iron [Paragraph 0069]. One of ordinary skill in the art would have been motivated to utilize an iron absorption stimulating material such as silicon as described in both Goodwin and Gottardi because application of silicon is shown to increase plant size and yield [Gottardi, Table 1]. 

In regard to claims 4-5, Goodwin is directed to a method comprising supplying silicon in the form of sodium silicate (Na2SiO3) or potassium silicate (K2SiO3) [Paragraph 0032]. Potassium silicate (K2SiO3) is soluble glass as evidenced by Britannica [Pg. 1]

	In regard to claims 6 and 15-16, Goodwin discloses a substantially identical process as claimed and therefore the claimed properties (e.g. iron absorption) are presumed to be inherent. Gottardi et al. demonstrates higher Fe uptake rates observed in the presence of Si in the growth medium [Pg. 17, Column 2, lines 5-7; Fig. 5A] compared to the control samples, iron absorption increased by about 50% from about 0.8 up to about 1.2 µmol/g.

	In regard to claim 7, Goodwin discloses a method wherein the silicon is supplied to the plant in liquid form as a foliage nutrient solution or as a root nutrient solution (e.g. via run down) [Paragraph 0108].

	In regard to claim 14, Goodwin is directed to a method comprising supplying silicon in the form of sodium silicate (Na2SiO3) or potassium silicate (K2SiO3) [Paragraph 0032] to rice, wheat, oats, sugar cane, barley, and maize [Paragraph 0105].

	In regard to claims 19-20, Goodwin discloses an illustrative composition comprising 2-20% potassium silicate by weight, with water balance to 100% by weight [Paragraph 0082-0086]. Presuming an approximate value of 1 liter solution to be about 1,000 grams, Goodwin’s amounts would equate to about 20-200 g/L which overlaps with the claimed ranges. (In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)). One of ordinary skill in the art will readily prepare compositions having amounts or ratios of nutrients by mixing ingredients as indicated in Goodwin [Paragraph 0081].

In regard to claim 23, Goodwin is directed to a method comprising supplying silicon in the form of sodium silicate (Na2SiO3) or potassium silicate (K2SiO3) [Paragraph 0032] to a silicon-accumulating plant [Paragraph 0105-106]. While the reference does not explicitly disclose the absorption of iron in form of siderophoric Fe(III) complex, this is considered an inherent feature of iron absorption in the plants disclosed by Goodwin. This is confirmed in Applicant’s Specification [Page 2]:
“the plant (for example corn (i.e. maize), barley, or rice) produces natural molecules or phytosiderophores that bind to iron in the form of ferric iron (Fe+++), allowing it to be assimilated, which molecules are released into the rhizosphere”

Claims 17-18 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Goodwin (US Patent Publication No. 2010/0016162 A1) and Gottardi et al. (Plant Psychology and Biochemistry, 2012) as evidenced by Hydroponics Space (2021) and further in view of Czaja et al. (WO 2014/185794 A1).

In regard to claims 17-18 and 21-22, Goodwin discloses an illustrative composition comprising 2-20% potassium silicate by weight, with water balance to 100% by weight [Paragraph 0082-0086]. The reference does not explicitly disclose wherein silicon is supplied in a quantity of 0.5 g/L to 5 g/L (claim 17) or about 1 g/L (claim 18), or where the silicon is supplied in solid, powdered or granulated form (claims 21-22).

Czaja et al. teach a similar silicon formulation for stimulating plant-growth that can be in the form of an aqueous solution or powder substance wherein high concentrations of silicon is used in amounts of 0.5-60 wt.% [Page 5, Paragraph 2] which overlaps the claimed ranges of 0.05-5% in liquid form and 1-10% in solid form. Czaja et al. teach the high concentration ranges of silicon has a positive influence on the bioavailability [Page 7, lines 3-6]  and discusses diluting if there is too high a concentration to allow for direct application to the plant root [Page 7, last two paragraph]. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize liquid or solid forms of the Goodwin formulation as well as to optimize the silicon concentrations within the claimed ranges because the silicon in a liquid and powdery water-soluble substance allows for versatile applications as root or spray foliar treatments. Furthermore, adjusting the weight percentages of the silicon-containing nutrient components in the concentrated aqueous suspension to within the claimed amounts would be beneficial to form a composition which comprises the optimal amount of silicon and plant nutrients to provide desired efficacy for enhanced plant growth and while reducing toxic effects [Czaja, Page 13, lines 1-2; Page 2, last sentence].

Response to Arguments
Applicant's arguments filed 10/11/2022 have been fully considered but they are not persuasive.

Applicant argues (pg. 5) Goodwin does not teach or suggest “supplying silicon to soil” for absorption by the roots of the plant because Godwin describes the "foliar" absorption as including the green surfaces of the aerial parts: petioles, stipules, stems, flowers, and buds. This argument is not persuasive. Goodwin is directed, primarily, to foliar application and while absorption “typically occurs at the site of application on a foliar […] the applied composition can run down to other areas and be absorbed there” [0108]. Runoff (where an applied solution is shed from foliar surfaces and reaches the soil or other growing medium of the plant) is generally undesirable, but the applied nutrient is generally not totally lost as it can be absorbed by the plant's root system. However, methods of application that minimize runoff are preferred, and are well known to those of skill in the art. Goodwin describes runoff as undesirable but one of skill in the art, reading such, would realize runoff is an inherent part of foliar 
    PNG
    media_image1.png
    323
    500
    media_image1.png
    Greyscale
application that can be minimized but never fully prevented.
(visual representation of foliar administration)






This is consistent which would have been obvious to one of skill in the art. Therefore Godwin is considered to teach application to soil via runoff of a silicon containing composition. Unintended and/or undesired absorption by the roots does not negate the fact that application to roots is disclosed. All disclosures of the prior art, including unpreferred embodiments, must be considered (In re Mills, 470 F.2d 649, 176 USPQ 196 (Cust. Pat.App. 1972), despite the fact that the teachings of Godwin relied upon are phrased in terms of a non-preferred embodiment or as being unsatisfactory for the intended purpose.

Applicant argues (pgs. 5-6) Goodwin's disclosure is silent with regard to stimulating iron uptake and Gottardi (cited for disclosing the ability of silicon to modulate root iron uptake in corn salad plants) is not analogous art because the corn salad plants of Gottardi are not silicon-accumulating plants within the meaning of the present invention (see definition at page 7, lines 1-6, of the patent specification). Gottardi demonstrates application of silicon is shown to increase plant size and yield [Gottardi, Table 1]. This disclosure, along with Goodwin’s application of a silicon-containing composition would inherently and/or obviously produce the results obtained by Applicant. The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

Applicant argues (pg. 6) Gottardi does not disclose the stimulation of iron absorption in the aerial parts of plants, but only in the roots. (Gottardi, Table 3, page 19, right column, lines 47-49). This argument is not persuasive. The claims recite the absorption of iron in the aerial parts and roots of the plants. Aerial parts, as defined by Applicant, includes leaves and stems. Thus, although Gottardi does not demonstrate absorption as measured in the leaves of the plants, this does not teach away from the invention as claimed.

	The fact lies in that Goodwin discloses the application of silicon to rice plants and soil within the amounts claimed in the form recited in the claims. When the reference discloses all the limitations of a claim except a property or function, the property or function is presumed to be inherent. The burden of proof shifts to the applicant as in In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980). See MPEP §§ 2112 - 2112.02. If Goodwin does not achieve the results obtained by the prior art, despite applying the same method as claimed and as described by Applicant, there may be a critical feature missing from the invention as described.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer A Smith whose telephone number is (571)270-3599. The examiner can normally be reached Monday - Friday 9:30am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D Ripa can be reached on (571) 270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER A SMITH/Primary Patent Examiner, Art Unit 1731                                                                                                                                                                                                        December 12, 2022